Citation Nr: 1213340	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board)) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in September 1983.  The Veteran was notified of this decision that same month and did not appeal.  

2.  Evidence received since the denial of service connection for bilateral hearing loss raises the reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in his favor, the Veteran's current bilateral hearing loss is of service origin.  

4.  Resolving reasonable doubt in his favor, the Veteran's current tinnitus is of service origin.  


CONCLUSIONS OF LAW

1.  The September 1983 rating determination denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence-Bilateral Hearing Loss 

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In September 1983, the RO denied service connection for a bilateral hearing loss.  In denying service connection, the RO noted that service treatment records revealed no evidence of hearing loss on separation examination and no complaints of hearing problems.  

The Veteran was notified of this decision that same month and did not perfect his appeal.  Thus, the decision became final. 

Evidence received subsequent to the September 1983 rating determination includes private and VA treatment records, the results of a VA examination report, and statements and arguments from the Veteran and his representative.  

The current evidence reveals that the Veteran has been shown to have a hearing loss as defined for VA rating purposes.  

Also added to the record was a March 2008 letter from a private audiologist, C. T., who diagnosed the Veteran as having bilateral sloping mild to profound sensorineural hearing loss.  She stated that the sensorineural hearing loss was as likely as not to have been caused by noise exposure during the Veteran's military service.  

The basis for the prior denial was that there was no evidence of a current hearing loss related to the Veteran's period of service.  The newly added evidence demonstrates that the Veteran currently has a hearing loss.  Moreover, the private audiologist has related the Veteran's current hearing loss to his period of service.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim of service connection for bilateral hearing loss is reopened.  

As the matter has been reopened, the Board will now address this issue on the merits.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b). 

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's service treatment records reveal no complaints or findings of hearing loss or tinnitus.  At the time of the Veteran's October 1969 service separation examination, he was found to have 15/15 hearing on whispered voice testing.  

As noted above, the RO denied service connection for hearing loss in September 1983.  

In June 2007, the Veteran requested service connection for hearing loss and tinnitus.  

VA treatment records obtained in conjunction with the Veteran's claim reveal that at the time of a May 2007 visit, the Veteran reported having had bilateral decreased hearing for quite a few years.  He also noted having had periodic tinnitus, occurring two times per week, which he stated started approximately 30 or 40 years ago.  The Veteran was noted to have had a history of noise exposure while in the Marines from 1967 to 1969, having been around constant military fire for approximately 13 months.  He was also noted to have had a history of occupational noise exposure as a result of having been an auto and air conditioning mechanic for 25 years.  

Along with his application, the Veteran submitted a statement indicating that his hearing loss was as a result of being stationed with "Echo Battery, 2nd Battalion, 11th Marines", Vietnam for 13 months.  He stated that his unit was surrounded by 8 inch guns, 155 guns, and 175 guns that fired on a daily basis.  He indicated that there was never any hearing protection.  

The Veteran was afforded a VA audiological examination in August 2007.  The examiner noted that the claims folder was reviewed.  The examiner observed that the Veteran had a normal whisper test at separation but stated that the test did not give valuable information as it was not frequency specific, was not sensitive to high frequency hearing loss, and did not show shifts in threshold.  The Veteran's chief complaint was tinnitus.  He was noted to have been an artillery repairman from 1967 to 1969.  The Veteran had been around military fire for approximately 13 months.  The examiner also noted that the Veteran had been an auto and air conditioning mechanic for 25 years.  The Veteran denied any recreational noise exposure.  He also denied any head trauma or familial hearing loss.  The Veteran was also noted to have a history of cannabis abuse and essential hypertension.  

With regard to tinnitus, the Veteran stated that it occurred in his right ear approximately two times per week.  He noted that this had been going on for the past thirty to forty years.  

Testing revealed pure tone thresholds, in decibels, of 10, 20, 25, 40, and 60 in the right ear, and 5, 15, 30, 50, and 70 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  

The examiner diagnosed the Veteran as having normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  

As it related to tinnitus, the examiner indicated that it was less likely as not that the Veteran's tinnitus was caused by or as a result of noise exposure.  The examiner indicated that this was based upon the Veteran's case history, the configuration of the hearing loss, and a review of the service treatment records.  She stated that the Veteran's current periodic tinnitus was more likely due to a combination of 25 years of occupational noise exposure outside of service as an auto and air conditioning mechanic, his history of cannabis abuse and hypertension, and the effects of presbycusis.  

In a December 2007 addendum report, the VA examiner indicated that it was less likely than not that the Veteran's hearing loss was caused by or was a result of inservice noise exposure.  The examiner indicated that this was based upon the Veteran's case history, the configuration of hearing loss, and a review of the service treatment records, which showed normal whisper test at separation.  She stated that the Veteran's current hearing loss was more likely due to a combination of 25 years of occupational noise exposure outside of service as an auto and air conditioning mechanic, a history of cannabis abuse and hypertension, and the effects of presbycusis.  

In support of his claim, the Veteran submitted a March 2008 report from a private audiologist.  She noted that the Veteran reported a longstanding hearing loss with difficulty understanding speech clearly, especially in crowds, with television, and in the presence of background noise.  He also noted having a history of bilateral tinnitus, which he stated was present 90 to 95 percent of the time.  She noted that the Veteran did report a history of significant noise exposure when he served in the military in artillery for 13 months without the use of hearing protection.  

The examiner stated that audiometric testing revealed the presence of bilateral mild to profound sensorineural hearing loss. She indicated that presence of the hearing loss was as likely as not to have been caused by noise exposure during the Veteran's military service.  

In his June 2008 substantive appeal, the Veteran stated that his hearing loss and tinnitus were caused by his exposure to gunfire, artillery, rockets, grenades, etc.  He reported that his Combat Action Ribbon was proof of his noise exposure.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for bilateral hearing loss and tinnitus, it cannot be stated that the preponderance of the evidence is against the claim. 

The Veteran has currently been shown to have a bilateral hearing loss as defined for VA rating purposes.  The Board notes that the Veteran's military occupational specialty was listed as a repairmen.  The Board further observes that the Veteran has received the Combat Action Ribbon.  The Veteran has also stated that he was exposed to continuous levels of gunfire, artillery, etc., for a period of 13 months while in Vietnam.  The Board has no reason to doubt the Veteran's statements and finds them to be credible and consistent with the record. 

The Board further observes that there are conflicting opinions as to whether the Veteran's current hearing loss and tinnitus are related to his period of service.  The VA examiner has indicated that the Veteran's hearing loss and tinnitus are less likely than not related to his period of service and has cited to other factors to support her beliefs.  In contrast, the private audiologist has indicated that the Veteran's hearing loss is at least as likely as not related to his period of active service, specifically to his inservice noise exposure.  

Given the Veteran's current hearing loss, his inservice military occupational specialty, his inservice noise exposure, his receipt of the Combat Action Ribbon, and the conflicting opinions with regard to his hearing loss, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.

With regard to his claim for tinnitus, the Board again notes the Veteran's military occupational specialty, his inservice noise exposure, and that he is in receipt of the Combat Action Ribbon.  It further observes that the Veteran has reported that the onset of his tinnitus occurred 30 to 40 years ago.  While the VA examiner indicated that the Veteran's tinnitus was less likely than not related to his period of service, the Board notes that the Veteran has indicated that he was exposed to continuous noise from gunfire, artillery shells, etc., while in service, which is indicative of someone who is in receipt of the Combat Action Ribbon.  The Board finds the Veteran's statements with regard to the onset of his tinnitus credible.  Given the foregoing, the Board finds that the evidence that the Veteran's tinnitus is related to his period of service is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


